 


113 HR 655 IH: To authorize States to use assistance provided under the Hardest Hit Fund program of the Department of the Treasury to demolish blighted structures, and for other purposes.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 655 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mr. Joyce (for himself, Ms. Fudge, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize States to use assistance provided under the Hardest Hit Fund program of the Department of the Treasury to demolish blighted structures, and for other purposes. 
 
 
1.Use of Hardest Hit Fund amounts for demolition activities Notwithstanding any provision of title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.), any regulation, guidance, order, or other directive of the Secretary of the Treasury, or any agreement (or amendment thereto) entered into under the Hardest Hit Fund program of the Secretary under such title I, any amounts of assistance that have been, or are, allocated for or provided to a State or State agency through the Hardest Hit Fund program may be used, without limitation, to demolish blighted structures. 
 
